Citation Nr: 0208976	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability as due to an undiagnosed illness. 

2.  Entitlement to service connection for an upper back 
disability as due to an undiagnosed illness.  

3.  Entitlement to service connection for a low back 
disability as due to an undiagnosed illness.   

4.  Entitlement to service connection for multiple joint pain 
as due to an undiagnosed illness.   

5.  Entitlement to service connection for boils in the ears 
as due to an undiagnosed illness.   

6.  Entitlement to service connection for lumps in the groin 
as due to an undiagnosed illness.   

7.  Entitlement to service connection for night sweats as due 
to an undiagnosed illness.  

8.  Entitlement to service connection for stomach/abdominal 
problems as due to an undiagnosed illness.  

9.  Entitlement to service connection for numbness and 
tingling of the extremities as due to an undiagnosed illness.   

10.  Entitlement to service connection for a sore throat as 
due to an undiagnosed illness.  

11.  Entitlement to service connection for headaches as due 
to an undiagnosed illness.   

12.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1987 to October 
1992.  He had service in southwest Asia during the Persian 
Gulf War from December 28, 1990 to May 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The veteran entered a notice of 
disagreement with this decision in August 1997; the RO issued 
a statement of the case in August 1997; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in September 1997. 

The Board remanded these issues to the RO in August 1999 to 
carry out development which included requesting treatment 
records and conducting compensation examinations and medical 
opinions.  This development has been completed and the case 
returned to the Board for further adjudication. 

The veteran also appealed the issues of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and entitlement to non-service-connected pension.  Service 
connection for PTSD was granted during the Remand, and a 70 
percent rating was assigned.  The issue of entitlement to 
non-service-connected pension was withdrawn by the veteran in 
September 2001. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate his claims, obtained all 
relevant evidence designated by the veteran, and provided VA 
medical and psychiatric examinations in order to assist the 
veteran in substantiating his claim for VA compensation 
benefits.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from December 28, 1990 to May 8, 
1991.  

3.  The veteran's left knee symptoms, low back disability, 
night sweats, and sore throat have been attributed by 
competent medical evidence to known diagnoses.   

4.  The veteran's multiple joint pain, fatigue, paresthesias 
(numbness and tingling of the extremities), and headaches 
have been attributed by competent medical evidence to the 
known diagnosis of fibromyalgia syndrome. 

5.  The objective medical evidence and evidence of 
independently verifiable non-medical indicators do not 
demonstrate that the veteran's claimed chronic disabilities 
of bilateral knee, upper back, boils in the ears, lumps in 
the groin, stomach/abdominal problems, or fibromyalgia 
syndrome were either manifest in service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
have manifest to a degree of 10 percent or more after service 
separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
chronic disability of the knees, upper back, low back, 
multiple joint pain, boils in the ears, lumps in the groin, 
night sweats, stomach/abdomen problems, numbness and tingling 
of the extremities, sore throat, headaches, and fatigue, as 
due to undiagnosed illnesses, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In rating decisions, statement of the case, and supplemental 
statements of the case, the RO advised the appellant of what 
must be demonstrated to establish his claims for service 
connection due to undiagnosed illnesses.  A May 2001 letter 
notified the veteran of the Veterans Claims Assistance Act of 
2000 and what information was needed to substantiate his 
claims for service connection.  The veteran was afforded a 
personal hearing in October 1997.  

In August 1999, the Board remanded the case for further 
development of evidence relevant to some of the claimed 
conditions.  The RO obtained private and VA records of 
hospitalization and records from the U.S. Social Security 
Administration.  The veteran was afforded VA examinations in 
November 2000 and evaluation during VA hospitalization from 
June 2000 to June 2001.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim, including years of VA outpatient treatment records and 
private and VA hospitalization records, and the appellant has 
not identified any additional treatment records or other 
evidence which has not been obtained.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is also authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more prior to September 20, 2011.  
"Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law at 38 C.F.R. § 3.317(b) (signs or symptoms of fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders); a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the VA Secretary determines in regulations 
warrants a presumption of service connection.  Compensation 
is warranted if the Persian Gulf veteran exhibits objective 
indications of qualifying chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms.  Except for a medically unexplained 
chronic multi-symptoms illness such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, that is 
defined by a cluster of signs or symptoms, compensation is 
not payable under this provision if by history, physical 
examination, and laboratory tests the disability can be 
attributed to any known clinical diagnosis.  The term 
"signs" is defined as objective evidence perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  38 U.S.C.A. § 1117, as 
amended by Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C.A. § 1117); 38 C.F.R. 
§ 3.317. 

The determination as to whether the requirements for 
establishing service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

III.  Legal Analysis

The veteran contends that the disabilities for which service 
connection is claimed on appeal are related to or caused by 
his service in the Persian Gulf.  The veteran had active 
service in the Persian Gulf from December 28, 1990 to May 8, 
1991. 

In reaching its decision regarding the appealed issues, the 
Board has considered all the evidence of record, lay and 
medical, private and VA, even though each item is not 
specifically mentioned.  This is appropriate in a case such 
as the veteran's where there are seven volumes of evidence, 
consisting mostly of medical records.  See Ferguson v. 
Principi, No. 01-7012 (Fed. Cir. Dec. 4, 2001) (38 U.S.C.A. 
§ 5107(b) requires only that all evidence of record be 
"considered," but it is not necessary to mention every 
piece of evidence).  The Board has weighed all the probative 
medical evidence for and against the veteran's appealed 
claims.  

A.  Bilateral Knee Disability 

Service medical records reflect that in September 1990 the 
veteran reported that he sustained an injury to the knees, 
greater on the left than the right, when a loader fell on 
them.  The diagnosis was contusion of the left knee.  The 
veteran did not begin active service in the Persian Gulf 
until December 28, 1990.  Service medical records are 
negative for any other complaints pertaining to the knees, 
and examination in July 1992 revealed no complaints, 
findings, or diagnoses of any impairment of the knees. 

At a January 1996 VA examination, the veteran reported a 
burning pain after walking, with the left knee worse than the 
right.  At a November 2000 VA examination, the veteran 
reported no left knee injury.  He complained of left knee 
pain since 1992 or 1993, that his left knee popped 
frequently, and that his knee was aggravated by prolonged 
standing.  The examiner noted that the veteran worked at Toys 
'R Us.  Examination revealed full extension, and flexion of 
the knees to 130 degrees bilaterally, with some crepitus on 
the left with flexion and extension.  The diagnosis was 
retropatellar syndrome of the left knee.  

Among the knee symptoms that the veteran has described, the 
record does not contain objective evidence that the veteran 
has right knee pain on a chronic or recurrent basis; that is, 
the record does not contain either "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, or other, non-medical indicators of right knee 
pain that are capable of independent verification.  See 38 
C.F.R. § 3.317(a)(2).  Further, the evidence does not 
demonstrate that the reported right knee symptoms have 
manifest to a degree of 10 percent or more after service 
separation.  38 C.F.R. § 3.317(a)(1)(i).  Diagnostic Code 
5260 provides for a 10 percent rating for limitation of 
flexion limited to 45 degrees, while the veteran has flexion 
to 130 degrees in both knees with no flare ups.  See 38 
C.F.R. § 4.71, Plate I (specifying that normal flexion for 
the leg or knee is to 140 degrees).  

With regard to the left knee, because the veteran's left knee 
symptomatology is attributed by the medical evidence to a 
specific diagnosis of retropatellar syndrome of the left 
knee, that disability does not meet the requirements for 
service connection of a chronic disability of unknown 
diagnosis.  The controlling regulation provides that 
compensation is payable only for illnesses which "[b]y 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(ii).  

For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by left or right knee pain as due to an 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (to be codified as 
amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

B. Upper Back Disability 

Service medical records are negative for upper back pain or 
disability.  VA outpatient treatment records from VAMC, 
Topeka, dated from 1992 to June 2001, include complaints of 
upper back pain.  Private treatment records from Mark Penn, 
D.C., dated from January 1999 to August 2000, reflect 
treatment of pain in the back between the shoulder blades. 

Among the upper back symptoms that the veteran has described, 
the record does not contain objective evidence that the 
veteran has upper back pain on a chronic or recurrent basis; 
that is, the record does not contain either "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, or other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  For example, at a VA examination in November 
2000, the veteran reported a history of in-service back 
injury while turning the tread of a tank.  He also reported 
that he had been in two post-service motor vehicle accidents, 
in November 1992 and May 1997, both resulting in back pain.  
He did not complain of upper back pain.  Examination revealed 
normal findings regarding the upper back.  

Further, the Board finds that the evidence does not 
demonstrate that the reported upper back symptoms have 
manifest to a degree of 10 percent or more after service 
separation.  38 C.F.R. § 3.317(a)(1)(i).  The evidence shows 
not more than slight limitation of motion of the upper back, 
even with considerations of limited motion due to pain, 
weakness, fatigue, or incoordination.  Diagnostic Code 5291 
provides that, where there is slight limitation of motion of 
the dorsal (thoracic) spine, a noncompensable rating will be 
assigned.  Where there is moderate limitation of motion of 
the dorsal spine, a 10 percent rating will be assigned.  
38 C.F.R. § 4.71a.  For these reasons, the Board finds that 
the criteria for entitlement to service connection for a 
chronic disability manifested by upper back pain as due to an 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (to be codified as 
amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

C.  Low Back Disability    

The veteran's service medical records reflect that in 
February 1990 he was seen with a complaint of low back pain 
and paresthesias in the feet and hands, reported to have 
begun the day before when he turned over a truck.  He was 
found to have lumbosacral spinal tenderness on the left.  The 
assessment was moderate mechanical low back pain.  The 
history at the July 1992 examination included chronic low 
back pain.  

A July 1993 RO rating decision denied service connection for 
low back strain as directly incurred in service.  The rating 
decision noted the history of low back strain in service in 
February 1990 and associated symptomatology and diagnoses.  
In July 1993, the RO notified the veteran of this decision 
and of his appellate rights.  As the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice, the decision became a final decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a), 20.1103 (2001).  In the current claim for service 
connection on appeal, the veteran contended that his chronic 
back disability was due to his service in the Persian Gulf.  
The veteran did not begin active service in the Persian Gulf 
until December 28, 1990.  

VA outpatient treatment records from VAMC, Topeka, dated from 
1992 to June 2001, include complaints of chronic low back 
pain.  Private treatment records from Mark Penn, D.C., dated 
from January 1999 to August 2000, reflect treatment of low 
back pain, which the veteran attributed to a post-service 
motor vehicle accident.  See VA examinations of September 
1993, March 1994, and November 2000.  

At a VA examination in November 2000, the veteran reported a 
history of in-service back injury in 1990 while turning the 
tread of a tank.  He also reported that he had been in two 
post-service motor vehicle accidents, in November 1992 and 
May 1997, both resulting in back pain.  He reported that he 
worked at Toys 'R Us, which involved some lifting.  He 
complained of burning and sharp low back pain, worse with 
twisting, bending, or prolonged standing.  Examination 
revealed tenderness in the paravertebral areas of the lumbar 
spine.  Forward flexion of the lumbar spine was limited to 75 
degrees due to pain (95 degrees is normal), backward 
extension was limited to 15 degrees (35 degrees is normal), 
and right and left lateral flexion was limited to 30 degrees 
of (40 degrees is normal).  The assessment was chronic and 
recurrent lumbar strain. 

The controlling regulation provides that compensation is 
payable only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  
Because the veteran's low back symptoms are attributed by the 
medical evidence to a specific diagnosis of lumbar strain, 
that disability does not meet the requirements for service 
connection of a chronic disability of unknown diagnosis.  In 
this regard, the Board notes that on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001).  That statute expands the definition of disabilities 
for which service connection can be presumptively granted for 
veterans of the Persian Gulf War to include a "medically 
unexplainable chronic multisymptom illness defined by a 
cluster of signs or symptoms," including chronic fatigue 
syndrome.  Public Law 107-103, § 202.  The veteran's 
complaints of low back pain and tenderness have not been 
attributed to a multisymptom illness that is medically 
unexplainable; the symptoms were attributed to the diagnosed 
lumbar strain.  Delaying adjudication of his claim pending 
the publication of regulations implementing the new statute, 
therefore, is not appropriate.  See 38 U.S.C.A. § 1117, as 
amended by Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C.A. § 1117).

D. Multiple Joint Pain 

Service medical records reflect that the history at the July 
1992 examination included chronic low back and left shoulder 
pain after lifting and bending, and occasional left hip pain 
with walking.  

VA outpatient treatment records from VAMC, Topeka, dated from 
1992 to June 2001, include complaints of multiple joint pain 
in times of increased stress, including to the shoulders, 
neck, foot, hips, wrists, hands, and low back.  At a January 
1996 VA examination, the veteran complained of multiple joint 
and muscle pain.  A VA orthopedic examination resulted in the 
diagnosis of complaints of joint pain.  An April 1999 VA 
opinion was that the veteran's headaches were secondary to 
his musculoskeletal pain.  Private treatment records from 
Stormont-Vail Hospital reflect that in May 1999 the veteran 
had a painful right wrist disorder as the result of post-
service employment.  Private treatment records from Mark 
Penn, D.C., reflect complaints of neck pain, back pain, and 
shoulder pain beginning in January 1999.  The veteran 
reported that he had been working the previous several months 
as a tire builder.  

At a VA examination in November 2000, the veteran reported 
constant pain in both hips and daily pain in both shoulders.  
He also reported pain in the back, left knee, right foot, and 
left ankle.  He reported a post-service injury to the left 
hand and wrist in February 1999, with complaints of  tingling 
in both elbows and wrists and burning and dull pain in both 
wrists.  The veteran denied any history of dislocation or 
subluxation of any joint.  He reported that he worked at Toys 
'R Us, which required the use of his knees, back, and 
multiple joints, which aggravated the discomforts.  He 
reported that there were no periods of flare-ups with any of 
these multiple joint complaints.  The diagnosis was 
fibromyalgia syndrome.  The examiner indicated that this was 
based on the following: multiple previous musculoskeletal 
pains; negative X-rays and rheumatoid studies; and chronic 
history associated with fatigue, headaches, anxiety, 
depression, and multiple stressors and traumas.  

Even though fibromyalgia syndrome is a diagnosed disability, 
the Board notes that the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001), expands the definition of disabilities for which 
service connection can be presumptively granted for veterans 
of the Persian Gulf War to include a "medically 
unexplainable chronic multisymptom illness defined by a 
cluster of signs or symptoms," including fibromyalgia.  
Public Law 107-103, § 202.  Myalgia is "muscular pain"; 
fibro is a prefix "denoting relationship to fibers."  Hoag 
v. Brown, 4 Vet. App. 209, 211 (1993). 

After a review of the evidence, the Board finds that the 
evidence does not demonstrate that the reported fibromyalgia 
symptoms have manifest to a degree of 10 percent or more 
after service separation.  38 C.F.R. § 3.317(a)(1)(i).  
Diagnostic Code 5025 provides a 10 percent rating for 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) 
which requires continuous medication for control.  A 20 
percent rating is warranted for episodic fibromyalgia, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  38 C.F.R. § 4.71a.  The 
evidence reflects that treatment for reported joint pain 
includes acetaminophen as needed, but does not demonstrate 
any other medication required to control the joint stiffness 
and pain symptoms.  The evidence likewise does not 
demonstrate exacerbations that are present more than one-
third of the time; at the most recent examination, the 
veteran reported that he did not experience flare-ups of the 
joint symptoms.  The veteran was working full-time, which 
includes use of all joints, and was simultaneously attending 
school full-time. 

Further, with regard to specific symptoms, for the purpose of 
determining whether such symptoms are due to an undiagnosed 
illness, the Board may not consider symptomatology attributed 
to a service-connected disability (numbness and tingling 
associated with the veteran's service-connected residuals of 
a fracture of the left first toe) as to do so would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided).  Further, compensation 
shall not be paid for symptoms as an undiagnosed illness 
where there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event (such 
as wrist symptomatology attributable to post-service work-
related injury to the wrists, or back disability resulting 
from post-service motor vehicle accidents) that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness.  38 C.F.R. 
§ 3.317(c)(2). 

For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by multiple joint pain as due to an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (to be codified as amended at 
38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 
56,614, 56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).   

E. Boils in the Ears 

Service medical records reflect that in August 1988 the 
veteran's ears appeared redder than normal around the 
tympanic membranes.   In June 1992 the veteran complained of 
a rash on his face, assessed as mild contact dermatitis to 
the forehead.  Service medical records are otherwise negative 
for evidence of boils in the ears.  

VA treatment records reflect complaints of skin rash 
primarily from 1994 to 1996, sometimes diagnosed as lichen 
nitidus.  When the veteran was afforded a VA general medical 
examination in January 1996 the ears were reported to be 
within normal limits.  In May 1996, he had a minor itching 
scratch wound outside of the right ear canal.  In April 1999, 
the veteran reported intermittent bumpy skin lesions, 
assessed as ill-defined skin lesions.  In November 1999, the 
veteran reported a bump on his ear, though examination 
revealed no skin changes, erythema, or masses.  The diagnosis 
was resolving dermatitis.  Likewise, the November 2000 VA 
examination revealed no skin lesions in or around the ears. 

As there is no evidence of a current disability of boils in 
the ears, the evidence does not demonstrate that the reported 
symptoms have manifest to a degree of 10 percent or more 
after service separation.  38 C.F.R. § 3.317(a)(1)(i).  See 
38 C.F.R. § 4.118 (2001), Diagnostic Code 7803 (10 percent 
rating for superficial poorly nourished scars with repeated 
ulceration), Diagnostic Code 7804 (10 percent rating for 
superficial tender and painful on objective demonstration), 
and Diagnostic Code 7805 (10 percent rating for other scars 
rated on the basis of limitation of the part affected).  
Additionally, Diagnostic Code 7806 provides for a 10 percent 
rating for eczema manifested by exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area. 
38 C.F.R. § 4.118.  The evidence does not demonstrate that 
the veteran's chronic skin disability claimed as boils in the 
ears has manifested in any of the criteria which more nearly 
approximates the criteria for a 10 percent rating.  For these 
reasons, the Board finds that the criteria for entitlement to 
service connection for a chronic disability manifested by 
boils in the ears as due to an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C.A. § 1117); 
38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 56,614, 56,615 (Oct. 
3, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).   

F.  Lumps in the Groin 

Service medical records reflect that in November 1991 the 
veteran was noted to have a rash on the right inner thigh.  
He reported that he got the rash on his right leg while in 
Saudi Arabia, and that it went away while he was there.  
Service medical records are otherwise negative for evidence 
of a lump in the groin.  A November 1993 VA Medical 
Certificate reflects that the veteran had scrotal rash, and a 
December 1995 VA Medical Certificate reflects a rash to the 
groin area, diagnosed as probably scabies.  VA outpatient 
treatment records reflect a diagnosis of lichen nitidus, with 
the location unidentified.  A February 1994 entry indicated 
that treatment was not necessary.  VA outpatient treatment 
records and November 1996 examination report reflect that the 
veteran experienced an infected sebaceous cyst in the groin 
area in 1996 and 1997.  In February 2000, the veteran 
reported a rash to the right groin.  The November 2000 VA 
examination, however, revealed no skin lesions in the groin 
area.  The skin was intact without obvious lesions.  

As there is no evidence of a current disability of a lump in 
the groin, the evidence does not demonstrate that the 
reported symptoms have manifest to a degree of 10 percent or 
more after service separation.  38 C.F.R. § 3.317(a)(1)(i).  
For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by a lump in the groin as due to an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (to be codified as amended at 
38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 
56,614, 56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).   

G. Night Sweats 

In July 1996 and at the November 2000 VA examination, the 
veteran reported that his night sweats were associated with 
his bad dreams at night or nightmares or flashbacks.  The 
post-traumatic stress disorder (PTSD) examination 
specifically recognized night sweats (diaphoresis) as a 
symptom of PTSD.  Because the veteran's night sweats are 
attributed by the medical evidence to a specific diagnosis of 
PTSD, the symptom of night sweats does not meet the 
requirements for service connection of a chronic disability 
of unknown diagnosis.  See 38 C.F.R. § 3.317(a)(ii) 
(compensation is payable only for illnesses which cannot be 
attributed to any known clinical diagnosis); see also 
38 C.F.R. § 4.14 (the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided).  

For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by night sweats as due to an undiagnosed illness 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (to be codified as amended at 
38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 
56,614, 56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).   

H. Stomach/Abdominal problems 

The veteran's service medical records reflect that he was 
seen in August 1987 and November 1991 with a complaint of 
right abdominal pain, assessed as constipation.  

When the veteran was afforded a VA general medical 
examination in January 1996, the abdomen was soft, flat, and 
nontender, and there was no organomegaly.  VA hospitalization 
records in April 1999 reflect right upper quadrant tenderness 
of the abdomen.  At a VA examination in November 2000, 
however, the veteran reported that he no longer had any 
stomach or abdominal problems, and this had resolved some 
time ago. 

As there is no evidence of a current disability of the 
stomach or abdomen, the evidence does not demonstrate that 
the reported symptoms have manifest to a degree of 10 percent 
or more after service separation.  38 C.F.R. 
§ 3.317(a)(1)(i).  For these reasons, the Board finds that 
the criteria for entitlement to service connection for a 
chronic disability manifested by stomach/abdominal problems 
as due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 
66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

I.  Numbness and Tingling of the Extremities 

Service medical records reflect that in February 1990 the 
veteran was seen with a complaint of low back pain and 
paresthesias in the feet and hands, reported to have begun 
the day before when he turned over a truck.  The veteran did 
not begin active service in the Persian Gulf until December 
28, 1990.  

VA hospitalization records in April 1999 reflect nonfocal 
neurological findings. At a VA examination in November 2000, 
the veteran reported a post-service injury to the left hand 
and wrist in February 1999, with complaints of  tingling in 
both elbows and wrists.  The VA examiner diagnosed 
paresthesias as part of the diagnosed disability of 
fibromyalgia syndrome.  

Because the veteran's tingling in both elbows and wrists is 
attributed by the medical evidence to a specific diagnosis of 
fibromyalgia syndrome, the paresthesia does not meet the 
requirements for service connection of a chronic disability 
of unknown diagnosis.  See 38 C.F.R. § 3.317(a)(ii).  This 
symptom is addressed above as part of the diagnosed disorder 
of fibromyalgia syndrome, so may not be considered as a 
separate undiagnosed disability.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided).  Similarly, for the 
purpose of determining whether service connection is 
warranted for numbness and tingling of the extremities as due 
to an undiagnosed illness, the Board may not consider the 
numbness and tingling associated with the veteran's service-
connected residuals of a fracture of the left first toe, as 
to do so would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided).  

For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by numbness and tingling in the extremities as due 
to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 
66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

J. Sore Throat 

The veteran's service medical records reflect that the 
veteran was seen with a complaint of a sore throat in January 
1988, diagnosed as mild rhinopharyngitis, in January 1990, 
assessed as probable mild dehydration.  The veteran began 
active service in the Persian Gulf in December 1990 and 
returned in May 1991.  In November 1991, he complained of a 
sore throat, which was associated with constipation.  From 
July to September 1992, the veteran complained of a recurring 
sore throat, and was found to have erythematous tonsils, 
assessed as inflamed or swollen tonsils.  The history at the 
July 1992 examination included soreness and redness in the 
throat.  

A November and December 1993 VA medical center report 
reflects that the veteran had a sore throat, diagnosed as 
upper respiratory infection and bronchitis.  VA treatment 
records reflect a sore throat in January 1997, noted to have 
mild hyperemia, diagnosed as upper respiratory infection. 

In November 1995, the veteran was noted to have irritation of 
the throat which was related to nasal septum deviation.  
Other entries reflect a history of chronic sore throat.  VA 
hospitalization records in April 1999 reflect that the 
veteran complained of sore throat, and was found to have an 
erythematous pharynx.  In February 2000, the veteran reported 
mild sore throat which he had off and on over the years, and 
which was resolved by March 2000.  The November 2000 VA 
examination revealed normal findings regarding the throat, 
diagnosed as recurrent sinusitis/pharyngitis associated with 
allergy symptoms. 

Because the veteran's sore throat symptoms are attributed by 
the medical evidence to specific diagnoses of  upper 
respiratory infection, bronchitis, and sinusitis/pharyngitis, 
the symptom of sore throat does not meet the requirements for 
service connection of a chronic disability of unknown 
diagnosis.  See 38 C.F.R. § 3.317(a)(ii).  For these reasons, 
the Board finds that the criteria for entitlement to service 
connection for a chronic disability manifested sore throat as 
due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317; 
66 Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

K. Headaches 

The veteran's service medical records reflect that in January 
1990 the veteran complained of headaches and dizziness, 
assessed as probable mild dehydration.  In September 1992, he 
had headaches, assessed as part of post-nasal drip.  After 
service in October 1993 the veteran complained of chronic 
headaches.  On multiple occasions, especially as evidenced by 
VA treatment records from January to March 1995, the veteran 
complained of headaches, which were treated with aspirin or 
mild pain reliever.  An April 1999 VA opinion was that the 
veteran's headaches were secondary to his musculoskeletal 
pain.  

The controlling regulation provides that compensation is 
payable only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  
Because the veteran's headaches are attributed by the medical 
evidence to a specific diagnosis of fibromyalgia syndrome, 
the headaches do not meet the requirements for service 
connection of a chronic disability of unknown diagnosis.  
This symptom is addressed above as part of the fibromyalgia 
syndrome, so may not be considered as a separate undiagnosed 
disability.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided).  

For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by headaches as due to an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C.A. § 1117); 
38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 56,614, 56,615 (Oct. 
3, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).   

L. Fatigue 

Service medical records are negative for complaints of 
fatigue.  At a VA examination in November 2000, the veteran's 
complaints included fatigue.  Based in part on the symptom of 
fatigue, the examiner diagnosed fibromyalgia syndrome.  

Because the veteran's fatigue is attributed by the medical 
evidence to a specific clinical diagnosis of fibromyalgia 
syndrome, the fatigue does not meet the requirements for 
service connection of a chronic disability of unknown 
diagnosis.  See 38 C.F.R. § 3.317(a)(ii).  This symptom is 
addressed above as part of the fibromyalgia syndrome, so may 
not be considered as a separate undiagnosed disability.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided).  

For these reasons, the Board finds that the criteria for 
entitlement to service connection for a chronic disability 
manifested by fatigue as due to an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C.A. § 1117); 
38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 56,614, 56,615 (Oct. 
3, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).   


ORDER

The appeal for service connection for a bilateral knee 
disability as due to an undiagnosed illness is denied.

The appeal for service connection for an upper back 
disability as due to an undiagnosed illness is denied.

The appeal for service connection for a low back disability 
as due to an undiagnosed illness is denied.

The appeal for service connection for disability of multiple 
joint pain as due to an undiagnosed illness is denied.

The appeal for service connection for boils in the ears as 
due to an undiagnosed illness is denied.

The appeal for service connection for lumps in the groin as 
due to an undiagnosed illness is denied.

The appeal for service connection for night sweats as due to 
an undiagnosed illness is denied.

The appeal for service connection for stomach/abdominal 
problems as due to an undiagnosed illness is denied.

The appeal for service connection for numbness and tingling 
of the extremities as due to an undiagnosed illness is 
denied.

The appeal for service connection for a sore throat as due to 
an undiagnosed illness is denied.

The appeal for service connection for headaches as due to an 
undiagnosed illness is denied.

The appeal for service connection for fatigue as due to an 
undiagnosed illness is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

